DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9, and 12-20 are pending. 
Claims 10 and 11 are cancelled.
Claims 1-9, and 12-20 are rejected.
Priority
This application is a 371 of PCT/EP2017/074687 09/28/2017.
Claims 1-9, and 12-20 are given the benefit of Provisional Application No. 62/401,319, filed 29 September 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 18 March 2019. These drawings are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, such as calculations; (b) mental processes, such as observation, evaluation and judgement, and (c) laws of nature, such as correlation between the presence of disease and genetic variants.
Following the flowchart in MPEP 2106:
Eligibility Step 1
The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites a storage medium that stores instructions readable and executable by an electronic processor to perform a genetic variant ranking method. Independent claim 1 further recites a mental process of assigning scores for genetic variants in a current patient’s deoxyribonucleic acid (DNA) sequence wherein the scores are measures of occurrences of the genetic variants in one or more reference databases, a mental process of assigning scores for genetic variants as a measure of impact of the genetic variants on gene transcription, a mental process of assigning scores for genetic variants as a measure of correlation of the genetic variants with disease, a mental process of assigning scores for genetic variants as a measure of expression of the genetic variants, and a mathematical concept of generating a ranked list of top-scoring genetic variants based on the assigned scores described above. Further still, independent claim 1 recites a law of nature in assigning scores for genetic variants as measures of impact of genetic variants on gene transcription, a law of nature in assigning scores as measures of correlation of the genetic variants with disease, and a law of nature in assigning scores as measures of expression of the genetic variants, because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned scoring and ranking method.
Independent claim 8 recites a genetic sequencing and processing system comprising: a genetic sequencer configured to generate DNA reads and RNA transcript data from a tissue sample of a current patient, an electronic processor, a display, and a non-transitory storage medium storing instructions readable and executable by the electronic processor to align the DNA reads with a reference DNA sequence to generate a DNA sequence of the current patient and perform variant calling. Independent claim 8 further recites a mental process of determining occurrences of genetic variants in one or more reference databases and discarding any genetic variants for which the determined occurrences do not satisfy a threshold occurrence level, a mental process of determining whether any of the genetic variants are synonymous and discarding any genetic variants which are determined to be synonymous, a mental process of determining measures of expression of genetic variants in the RNA transcript data and/or in the received microarray data for the current patient, a mental process of assigning scores for genetic variants that are not discarded wherein the scores are based at least on measures of correlation with disease and based on the measures of expression, and a mathematical concept of generating a ranked list of top-scoring genetic variants based on the assigned scores. Further still, independent claim 8 recites a law of nature in assigning scores for genetic variants as measures of correlation of the genetic variants with disease, and a law of nature in assigning scores for genetic variants as measures of expression of the genetic variants, because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned scoring and ranking method.
Independent claim 16 recites a genetic variant ranking method comprising an electronic processor that performs filtering, assigning of scores, and generating a ranked list. Independent claim 16 further recites a mental process of filtering a list of genetic variants of a current patient’s DNA sequence to discard genetic variants whose occurrences in one or more reference databases storing genetic variants of medical patients does not meet a threshold occurrence level, a mental process of assigning scores for genetic variants wherein the scores are measures of correlation of the genetic variants with disease, a mental process of assigning scores for genetic variants wherein the scores are measures of expression of the genetic variants in at least on of RNA transcript data and microarray data for the current patient, and a mathematical concept of generating a ranked list of top-scoring genetic variants based on at least the scores for correlation with disease and measure of expression. Further still, independent claim 16 recites a law of nature in assigning scores for genetic variants as measures of correlation of the genetic variants with disease, and a law of nature in assigning scores for genetic variants as measures of expression of the genetic variants in at least one of RNA transcript data and microarray data, because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned scoring and ranking method.
Independent claims 1 and 16, but for the limitation of using a generic computer with a display device, and independent claim 8, but for the limitation of using a genetic sequencer and a generic computer with a display device, recite the abstract ideas of mathematical concepts, mental processes, and laws of nature.
Dependent claim 2 further recites a mental process of discarding any genetic variants from the ranked list when the score for the measure of occurrences indicates the genetic variant is not found in one or more reference databases at above a threshold occurrence level. Dependent claim 3 further recites a mental process of discarding any genetic variants from the ranked list when the score for the genetic variant indicates that the variant is synonymous. Dependent claim 4 further recites a mental process of assigning a range of values for the measure of correlation of the genetic variants with disease, and a law of nature by assigning a variant a score that is based on the correlation of the variant with a disease because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned scoring. Dependent claim 5 further recites a mental process of assigning a score to a variant that is indicative of a measure of RNA transcripts of a gene expressing the variant, and a law of nature by assigning a variant a score indicative of a measure of expression of a gene to which the variant belongs that expresses the variant because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned scoring. Dependent claim 6 further recites a mental process of discarding any genetic variant from the ranked list when a score for a confidence metric of the genetic variant is below a threshold, and a mathematical concept of assigning to each remaining variant a combined score that is a weighted sum of at least two variant measures, which requires mathematical calculations such as multiplying assigned scores by weighting factors and combining the weighted scores by summation. Dependent claim 7 further recites a mental process of generating a ranked list that further includes a mathematical concept of assigning combined scores for the variants comprising weighted sums of at least a measure of correlation with disease and a measure of gene expression, which requires mathematical calculations such as multiplying assigned scores by weighting factors and combining the weighted scores by summation, and displaying of a ranked list of top-scoring genetic variants that includes displaying scores indicative of a fraction of RNA transcripts of a gene to which the variant belongs that express the variant. Dependent claim 9 further recites a mental process of assigning a range of values for the measure of correlation of the genetic variants with any disease or a cancer disease, and a law of nature by assigning a variant a value that is based on the correlation of the variant with disease, because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned values. Dependent claim 13 further recites the mental process of aligning DNA reads of samples with reference DNA sequences and perform variant calling to generate a list of genetic variants. Dependent claim 14 further recites the mental process of comparing the genetic variants between sample and reference DNA sequences. Dependent claim 15 further recites a mental process of discarding any genetic variant from the ranked list when a score for a confidence metric of the genetic variant is below a threshold. Dependent claim 17 further recites a mental process of filtering and discarding genetic variants which are synonymous. Dependent claim 18 further recites a mental process of assigning a range of values for the measure of correlation of the genetic variants with disease, and a law of nature by assigning a variant a score that is based on the correlation of the variant with disease, because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned values. Dependent claim 19 further recites a mental process of assigning a variant a score indicative of a fraction of RNA transcripts of a gene to which the variant belongs that express the variant, and a law of nature by correlating a score to a measure of expression of a gene to which the variant belongs that expresses the variant because the biological responses of the patient’s genome to the genetic variants are dynamic natural processes irrespective of any assigned scoring. Dependent claim 20 further recites a mental process of assigning a variant a score indicative of expression level of a gene to which the variant belongs that express the variant compared with expression levels of the gene that does not express the variant.
Eligibility Step 2A: Prong two
In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application.
The judicial exceptions noted above are not integrated into a practical application because the additional element of a computer with a display in claims 1, 8, and 16 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of a genetic sequencer in claim 8 that generates deoxyribonucleic acid (DNA) reads and ribonucleic acid (RNA) transcript data is a data gathering system that does not integrate the recited judicial exception into a practical application. The additional elements in claims 1, 7, 8, 12, and 16 of displaying data are a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element in claims 8 and 14 of generating a list of genetic variants from the variant calling process is a data gathering step that does not integrate the recited judicial exception into a practical application.
Eligibility Step 2B
The search for an inventive concept requires evaluating any additional elements individually and in combination to determine if they amount to significantly more than the judicial exception(s).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer in claims 1, 8, and 16 is conventional (MPEP 2106.05(b)).
The additional element in claim 8 of a genetic sequencer that generates deoxyribonucleic acid (DNA) reads and ribonucleic acid (RNA) transcript data, the additional element in claims 1, 7, 8, 12, and 16 of displaying data, and the additional element of performing variant calling in claims 8 and 14 are conventional. Evidence for the conventionality is shown in Voelkerding et al. (Clinical Chemistry, 2009, Vol. 55:4, pp. 641-658). Voelkerding et al. reviews the generation of DNA sequences (Table 1, p. 647) and RNA transcript data (p. 649, column 1, para. 3), displaying data (Figure 5, p. 653), and performing variant calling (Figure 5, p. 653).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 16-20 are rejected over Bassett and Richards (International Pub. No. WO 2013/070634 A1 (cited in the Information Disclosure Statement (IDS) received on 18 March 2019)) in view of Kingsmore et al. (U.S. Patent No. 8,140,270 B2).
Independent claim 1 recites a computer that executes a process of performing a genetic variant ranking method comprising assigning scores to genetic variants wherein the scores are measures of occurrences of the genetic variants in reference databases, assigning scores to genetic variants wherein the scores are measures of impact of the genetic variants on gene transcription, assigning scores to genetic variants wherein the scores are measures of correlation of the genetic variants with disease, assigning scores to genetic variants wherein the scores are measures of expression of the genetic variants, generating a ranked list of top-scoring genetic variants, and using the computer to display the ranked list. Independent claim 16 recites a genetic variant ranking method comprising filtering a list of genetic variants of a current patient's deoxyribonucleic acid (DNA) sequence to discard genetic variants whose occurrences in one or more reference databases storing genetic variants of medical patients does not meet a threshold occurrence level, assigning disease correlation scores for genetic variants of the list of genetic variants wherein the disease scores are measures of correlation of the genetic variants with disease, assigning transcriptomics scores for genetic variants of the list of genetic variants wherein the transcriptomics scores are measures of expression of the genetic variants in at least one of ribonucleic acid (RNA) transcript data and microarray data for the current patient generating a ranked list of top-scoring genetic variants of the list of genetic variants based on at least the disease correlation and transcriptomics scores, displaying the ranked list of top-scoring genetic variants on a display, wherein the filtering, assigning of disease and transcriptomics scores, and generating of the ranked list are performed by an electronic processor.
Dependent claim 2 further recites discarding any genetic variants of the list of genetic variants for which the data detection score of the genetic variant indicates the genetic variant is not found in the one or more reference databases at above a threshold occurrence level. Dependent claim 3 further recites discarding any genetic variants of the list of genetic variants for which the functional score of the genetic variant indicates the genetic variant is synonymous. Dependent claim 4 further recites assigning a variant with a lowest value if the variant is not correlated with any disease, a highest value if the variant is correlated with a disease of the current patient, and a score between the lowest score and the highest score if the variant is correlated with a disease that is not the disease of the patient. Dependent claim 5 further recites assigning a variant a transcriptomics score indicative of a fraction of RNA transcripts of a gene to which the variant belongs that express the variant. Dependent claim 6 further recites discarding any genetic variant of the list of genetic variants that meets a removal criterion wherein the removal criterion includes at least discarding any genetic variant for which a confidence metric of the genetic variant is below a threshold, and assigning a combined score for each variant of the list of variants that is not discarded wherein the combined score comprises a weighted sum of at least two of the dataset detection score, functional score, disease correlation score, and transcriptomics score. Dependent claim 7 further recites generating a ranked list that includes assigning combined scores for the variants comprising weighted sums of at least the disease correlation score and the transcriptomics score; and the displaying of the ranked list of top-scoring genetic variants includes displaying the transcriptomics scores assigned to the variants of the ranked list. Dependent claim 17 further recites filtering further to discard genetic variants which are synonymous. Dependent claim 18 further recites assigning a variant with a lowest disease score value if the variant is not correlated with disease, a highest disease score value if the variant is correlated with a disease of the current patient, and a disease score value between the lowest disease score value and the highest disease score value if the variant is correlated with a disease that is not a disease of the current patient. Dependent claim 19 further recites assigning a variant a transcriptomics score indicative of a fraction of RNA transcripts of a gene to which the variant belongs that express the variant. Dependent claim 20 further recites assigning a variant a transcriptomics score indicative of expression level of a gene to which the variant belongs that express the variant compared with expression level of the gene that does not express the variant.
Bassett and Richards teaches a genetic variant ranking method (p. 27-29, para(s). 172, 173, and 177; p. 44, para. 238) wherein a sample genomic sequence can be compared with one or more reference databases that store genetic variants (p. 27, para. 172; and p. 29, para. 179) and that the sample’s genetic variants can be assigned a score (p. 27, para. 172) that links the variant to biological data (p. 28, para 176). The reference shows that genetic variants can then be filtered and sorted in various combinations (p. 2, para. 6) by properties known to be associated with the variants (p. 29, para. 177), such as impact on gene transcription (p. 9, para(s). 58, 60), fraction of RNA transcripts (pp. 9-10, para(s). 60-61; p. 22, para. 147), differential gene expression (p. 22, para. 147), correlation with disease (p. 44, para. 239), and commonness (p. 27, para. 172) to yield a final, prioritized data set of interest to a user (p. 6, para. 41; p. 44, para(s) 237-238). The reference teaches that variants can be scored and ranked higher or lower based on commonness or correlation to disease, e.g., cancer (p. 3, line 2), or otherwise adjusted based on a matching between the relationship of the variant and the disease based on a biological concept (p. 40, para. 219). The reference shows that a final variant list of interest may be generated by discarding (p. 45, para. 241) variants from the list that are either synonymous (p. 63, para. 310), more or less common compared with a reference database according to a user defined threshold (p. 45, para. 241; p. 17, para. 119), or below a confidence measure (p. 40, para. 221) according to a user defined threshold or filter (Figure 10; and p. 18, para. 124). The reference teaches generating a further refined ranked list of top-scoring genetic variants of interest by combining the scored variants using filters in a cascade to narrow a list of variants to at least those based on disease correlation, and measures of expression (p. 2, para. 6).
Bassett and Richards does not teach a non-transitory storage medium storing instructions readable and executable by an electronic processor, or a display device operatively connected with a processor. The reference does not show that assigned scores can be weighted.
Kingsmore et al. teaches a non-transitory storage medium storing instructions readable and executable by an electronic processor, and a display device operatively connected with a processor (column 15, lines 63-67; column 16, lines 1-67; column 17, lines 9-15). Kingsmore et al. shows that a variant can be assigned a value wherein the significance/weight (column 15, lines 25-38) of the value is based on a plurality of factors (column 11, lines 52-67; column 12, lines 1-8) such as a disease, a phenotype, a quantitative or qualitative trait, a disease outcome, a disease susceptibility, a combination thereof, and the like (column 11, lines 39-51), and that the assigned value can be any useful relevant value that is either quantitative or qualitative and where higher values are more rigorous or exclusionary and can provide more significant associations (column 12, lines 9-22).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bassett and Richards to incorporate the teachings of Kingsmore et al. One would have been motivated to do so because Kingsmore et al. exemplifies the use of a general-purpose computing device in the form of a computer comprising one or more processors, a non-transitory storage device, and a display device. One would have been motivated to use weighting factors on the score values based on a plurality of factors such as disease, phenotype, quantitative or qualitative traits, disease outcome, disease susceptibility, or a combination thereof, and the like.
This would have accomplished the predictable result of producing a more stringent scoring method such that clinical application of the analyzed information would more efficiently aid the clinician with interpreting the data output and determining a therapy match for the patient.
Claims 8, 9, and 12-16 are rejected over Bassett and Richards in view of Kingsmore et al. as applied to claims 1-7 and 16-20 above, and further in view of Turajilic et al. (Genome Research, 2012, Vol. 22, pp. 196-207).
Independent claim 8 recites a genetic sequencing and processing system comprising a genetic sequencer configured to generate deoxyribonucleic acid (DNA) reads and ribonucleic acid (RNA) transcript data from a tissue sample of a current patient, an electronic processor with a display, a non-transitory storage medium storing instructions readable and executable by the electronic processor used to: align the DNA reads with a reference DNA sequence to generate a DNA a sequence of a patient, perform variant calling to generate a list of genetic variants, determine occurrences listed genetic variants in one or more reference databases and discard any variants for which the determined occurrences do not meet a threshold occurrence level, determine whether listed genetic variants are synonymous and discard any variants which are determined to be synonymous, determine measures of expression of the genetic variants in the RNA transcript data and/or in received microarray data for the current patient assign scores for genetic variants of the list of genetic variants that are not discarded wherein the scores are based at least on measures of correlation of the genetic variants with disease and based on the measures of expression, generate a ranked list of top-scoring genetic variants of the list of genetic variants that are not discarded based on the assigned scores, and display the ranked list of top-scoring genetic variants on the display. 
	Dependent claim 9 further recites assigning to a variant a lowest measure of correlation value if the variant is not correlated with any disease, a highest measure of correlation value if the variant is correlated with a cancer disease of the current patient, and a measure of correlation value between the lowest measure of correlation value and the highest measure of correlation value if the variant is correlated with a cancer disease that is not the cancer disease of the patient. Dependent claim 12 further recites the displaying of the ranked list of top-scoring genetic variants on the display includes displaying the measures of expression determined for the variants of the ranked list. Dependent claim 13 further recites the genetic sequencer is configured to generate DNA reads from a cancer tissue sample of the current patient and a non-cancer tissue sample of the current patient, and the non-transitory storage medium stores instructions readable and executable by the electronic processor to: align the DNA reads of the non-cancer tissue sample with the reference DNA sequence to generate a non-cancer DNA sequence of the current patient, and align the DNA reads of the cancer tissue sample with at least one of the reference DNA sequence and the non-cancer DNA sequence of the current patient to generate a cancer DNA sequence of the current patient, and perform the variant calling to generate the list of genetic variants for the current patient contained in the cancer DNA sequence of the current patient as compared with the non-cancer DNA sequence of the current patient. Dependent claim 14 further recites variant calling to generate the list of genetic variants contained in the DNA sequence of the current patient as compared with the reference DNA sequence. Dependent claim 15 further recites discarding any genetic variant of the list of genetic variants for which a confidence metric of the genetic variant is below a threshold.
The combined teachings of Bassett and Richards in view of Kingsmore et al. are discussed above and incorporated fully here. Bassett and Richards in view of Kingsmore et al. do not teach a genetic sequencer configured to generate deoxyribonucleic acid (DNA) read and ribonucleic acid (RNA) transcript data from cancer and non-cancer tissue samples. The reference does not teach aligning cancer and non-cancer DNA reads with a cancer and non-cancer reference DNA sequence to generate a cancer and non-cancer DNA sequence of a current patient. The reference does not teach performing variant calling to generate a list of genetic variants contained in the cancer and non-cancer DNA sequences of the current patient and discarding any variants for which a confidence metric of the genetic variant is below a threshold.
Turajilic et al. teaches a genetic sequencer configured to generate deoxyribonucleic acid (DNA) reads and ribonucleic acid (RNA) transcript data (pp. 203-205) from cancer and non-cancer tissue samples. The reference teaches aligning cancer and non-cancer DNA reads with a cancer and non-cancer reference DNA sequence to generate a cancer and non-cancer DNA sequence of a current patient (p. 204, para. 5), and then performing variant calling to generate a list of genetic variants contained in the cancer and non-cancer DNA sequences of the current patient (p. 204, para. 5) and discarding any genetic variants for which a confidence metric of the variant is below a threshold (p. 205, para. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bassett and Richards in view of Kingsmore et al. to incorporate the teachings of Turajilic et al. by using a genetic sequencing and processing system in combination with analytical software for scoring and ranking genetic variants according to their associations with biological data. One would have been motivated to use the methods taught by Turajilic et al. because the reference exemplifies the use of recent advances in next-generation sequencing (NGS) technology and especially whole genome sequencing (WGS), which have enabled the systematic discovery of mutational spectra in many cancer samples. It would have been obvious to use the techniques taught by Turajilic et al. because these were particular known techniques that were recognized as part of the ordinary capabilities of one skilled in the art at the time. This would have accomplished the predictable result of providing a comprehensive informatics platform by incorporating genetic sequencing and processing with bioinformatics to achieve a collaborative process that would support and promote a more efficient clinical workflow of clinicians such as oncologists and pathologists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached at (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.B./Examiner, Art Unit 4171                                                                                                                                                                                                        
                                                                                                                                                                                            

/JOHN S BRUSCA/Primary Examiner, Art Unit 1672